DETAILED ACTION
This office action is in response to the application filed on 02/15/2020.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  
Claims 1 and 11 recite in part “the one or more callee” in step b) but there is not previous recitation of “one or more callee” that this term refers back to.  In order to examine the claims, these claims are rejected as though “the one or more callee” recites “one or more callee” 
Claims 6 and 16 recite in part “wherein one or more types of applications, interfaces” however the intent seems to be for this limitation to recite “wherein one or more types of applications including interfaces… and objects”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 11, 13, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuman et al. (hereinafter Shuman, US 2015/0229770 A1).

Regarding Claim 1, Shuman discloses A computer-implemented method, performed by a processor configured by a computer-readable code to perform the method comprising the steps of (Shuman: para.0164-para.0165):  
5a) receiving by a server from a caller user (Shuman: para.0022 “The term “computing device” is used herein to refer to any one or all of cellular telephones, smartphones (e.g., iPhone)” para.0150 “To establish a call (e.g., VOIP call, rich media call, etc.) with the called party associated with the called party computing device 110, the calling party computing device 102 may transmit a call request signal 712 (or call request message) that is received by the server computing device 140.” user may call using a computing device such as an iphone, to a server to call a third party device.), 
a selection of at least one user or contact or one or more types of unique identity from a user or contact list (Shuman: para.0042 “User profiles may also include other information relevant to the registered users of the communication service, such as user names, authentication information (e.g., PINs, passwords, etc.), contact information (e.g., email addresses, phone numbers, etc.), and information describing associated computing devices (e.g., computing device type). ”), 
a request for initiating a call (Shuman: para.0150 “To establish a call (e.g., VOIP call, rich media call, etc.) with the called party associated with the called party computing device 110, the calling party computing device 102 may transmit a call request signal 712 (or call request message) that is received by the server computing device 140.” server device receives a call request from a user device such as an iphone, to a recipient.  It can be seen in Fig. 7A that the server 140 intercepts the request to the called party device from the calling party device.) and 
a selection of type of call or a selection of one or more types of one or more applications, user interfaces and media and any combination thereof from a plurality of applications, user interfaces and media 10provided by one or more sources (Shuman: para.0049 “For example, the server computing device 140 may receive a call request for a video call via the connection 190 from the first computing device 102 and transmit the call request to the second computing device 110 via the connection 191.” the server can receive the type of call, i.e video call, as part of the call request from the calling party.); and 
b) in the event the one or more callee accepts an initiated call as per rule(s) including accepts an initiated call within pre-set duration (Shuman: para.0152 “he first third-party computing device 134′ may transmit to the server computing device 140 a signal 722 indicating the call has been accepted by the called party”para.0094 “For example, when a first third-party computing device does not respond (e.g., accept or reject) to a call request for the called party within a predefined period (e.g., a few seconds, minutes, etc.), the server computing device may transmit the cancellation notification signal to the first third-party computing device before sending the call request notification to a second third-party computing device” para.0096 “In response to the server computing device determining that the called party did accept the call at the selected third-party computing device (i.e., determination block 416=“Yes”)” para.0151 “The operations 716 may include operations for detecting the expiration of a timer (e.g., a time-to-live or timeout timer, etc.) which may indicate that the called party has not responded within a predetermined tolerance time period. ” The server can make determination that the user did not accept the call within a certain time frame, and can also determine that the user has accepted the call in step 416 Fig. 4B.), 
start communication session (Shuman: para.0153 “In response to a successful authentication via the signals 726, the call may be initiated and begin. Accordingly, signals 728 and 728′ may be exchanged between the calling party computing device 102 and the server computing device 140 and the third-party computing device 134′ and the server computing device 140, respectively. ” the communication session is initiated )
and presenting said selected type of call specific one or more types of one or more applications, user interfaces, media and any combination thereof 15or said selected one or more types of one or more applications, user interfaces, media and any combination thereof to caller and/or one or more callee (Shuman: para.0051 “When the identity of the called party is confirmed with a correct authentication challenge answer received at the server computing device 140 via the connection 192, the server computing device 140 may establish and administer the call between the calling party using the application 180 on the first computing device 102 and the called party using the application 180″ on the third computing device 134.” It can be seen that via the communication app 180 on the receiver and sender computing devices, as seen in Fig. 1B, the call can be presented to the user.  For example, Fig. 2A-D shows examples of voice calls and video calls that can be presented to the user upon accepting the call. para.0040 “For example, the server computing device 140 may be a server computing device that receives and relays two-way messaging between computing devices participating in a video or voice chat (or other form of communication). ”).

Regarding Claim 3, Shuman discloses claim 1 as set forth above.
Shuman further discloses wherein receiving by the server, a termination indication from the caller or the callee, the termination indication indicating the ending of the call and based on the termination indication, terminate the call or terminate said communication session or close said displayed one or more types of one or more applications, user interfaces, media and any combination thereof (Shuman: para.0101 “In block 424, the processor of the server computing device may initiate and administer the call until it is ended. The initiation of the call may include the server computing device transmitting a confirmation message to the calling party computing device indicating the call will commence. The exchange of call data may continue until the calling party and/or the called party ends the call, or the connection is otherwise lost (e.g., due to bad signal strength, etc.). For example, the server computing device may establish a VOIP call between the calling party's smartphone and the selected third-party computing device until an end signal is received (e.g., when one of the parties hangs-up or presses ‘End’, etc.).” the server computing device, the server 140 of Fig. 7A-B, receives an indication from either the calling or callee party to end the call.  Upon receiving the end signal from the user computing devices, the VOIP call in this case is terminated).

Regarding Claim 6, Shuman discloses claim 1 as set forth above.
Shuman further discloses wherein one or more types of applications, interfaces, forms, web pages, web sites, user controls, user actions (Shuman: para.0150 “To establish a call (e.g., VOIP call, rich media call, etc.) with the called party associated with the called party computing device 110, the calling party computing device 102 may transmit a call request signal 712 (or call request message) that is received by the server computing device 140.” user action can initiate a call to a recipient device.), functions, controls, objects 
and one or more types of media comprises a chat application (Shuman: para.0039 “For the purpose of simplicity, the embodiments may be described as relating to “calls,” such as voice calls, video calls, or video chats from a calling party to a called party. ” para.0044 “For example, the computing devices 102, 110, 130, 134 may be configured to execute an application for video chatting via IP communications or for exchanging PTT communications.” the communication app 180 in Fig. 1B can be related to video chats), an instant messenger application or a messaging application, an e-mail application, a short message service (SMS) interface, MMS interface, a survey or feedback form, a profile form, a wizard, a photo 15viewer, a video viewer, a content viewer or a media viewer, a feed graphical user interface (Shuman: para.0039 “For the purpose of simplicity, the embodiments may be described as relating to “calls,” such as voice calls, video calls, or video chats from a calling party to a called party. ” para.0044 “For example, the computing devices 102, 110, 130, 134 may be configured to execute an application for video chatting via IP communications or for exchanging PTT communications.” the communication app 180 in Fig. 1B can be related to video chats, which also meets the requirement to meet each option of a photo 15viewer, a video viewer, a content viewer or a media viewer, a feed graphical user interface.), 
one or more types of controls including like button, comment textbox, one or more types of media including a photo, a video, a text, a link, a location, an emoticons and any combination thereof (Examiner notes the control seems to refer to either the user control or controls of claim 6, neither of which are selected in the rejection of claim 6.), 
wherein enabling to select default or enable to pre-select or pre-set or pre-selection of one or more types of one or more 20applications, interfaces and media (Shuman: para.0049 “For example, the server computing device 140 may receive a call request for a video call via the connection 190 from the first computing device 102 and transmit the call request to the second computing device 110 via the connection 191.” the server can receive the type of call, i.e video call, as part of the call request from the calling party.  As the request itself is for a particular type of call, then the video call type is pre selected).

Regarding Claim 7, Shuman discloses claim 1 as set forth above.
Shuman further discloses wherein select user(s) or contact(s) from list of users or contacts comprises one or more types of unique identity including unique phone numbers of phone book of device, unique user name, unique identity of external 25websites, applications, servers, devices and social networks including Facebook, Snapchat, Twitter and Google identity, email address, unique website name, group(s), category or set of contacts and list of user(s) or contact(s) (Shuman: para.0042 “User profiles may also include other information relevant to the registered users of the communication service, such as user names, authentication information (e.g., PINs, passwords, etc.), contact information (e.g., email addresses, phone numbers, etc.), and information describing associated computing devices (e.g., computing device type).” user names, phone numbers and email addresses are a few of the contact information provided in user profile information.).

Regarding Claims 11, 13, 16 and 17, they teach all of the same steps as claims 1, 3, 6, and 7 but in A computer-implemented system for calling in a network environment, the system comprising: at least one processor having a computer-readable program code stored therein that when executed by the at least one processor, causes the at least one processor (Shuman: para.0164-para.0165).  Therefore the supporting rationale for the rejections of claims 1, 3, 6, and 7 apply equally as well to that of claims 11, 13, 16, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 4, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (hereinafter Shuman, US 2015/0229770 A1) in view of Dahan et al. (hereinafter Dahan, US 2006/0009243 A1).
Regarding Claim 2, Shuman discloses claim 1 as set forth above.
Shuman further discloses wherein in the event the one or more callee accepts an initiated call as per rule(s) enabling the caller and/or one or more callee in real-time to access 20said presented one or more types of one or more applications, user interfaces, media and any combination (Shuman: para.0051 “When the identity of the called party is confirmed with a correct authentication challenge answer received at the server computing device 140 via the connection 192, the server computing device 140 may establish and administer the call between the calling party using the application 180 on the first computing device 102 and the called party using the application 180″ on the third computing device 134.” It can be seen that via the communication app 180 on the receiver and sender computing devices, as seen in Fig. 1B, the call can be presented to the user.  For example, Fig. 2A-D shows examples of voice calls and video calls that can be presented to the user upon accepting the call. para.0040 “For example, the server computing device 140 may be a server computing device that receives and relays two-way messaging between computing devices participating in a video or voice chat (or other form of communication). ”).
While Shuman discloses various other types of communications that may include reactions (Shuman: para.0039 “For the purpose of simplicity, the embodiments may be described as relating to “calls,” such as voice calls, video calls, or video chats from a calling party to a called party. However, it should be appreciated that such references to a particular type of communication are for example purposes only, and that the embodiments are not intended to be limited to any one form of communication type or format because the embodiment methods have equal applicability and utility for other forms of communication, including video calls, notifications, rich multimedia communications, push-to-talk calls, voice-over IP (VOIP) calls, multi-party conference calls (e.g., a group communication session), text messages, media messages, and email.” each call embodiment can be adapted towards a text messaging, media messages, and email sessions.),  Shuman does not explicitly disclose provide one or more types of reactions including like, dislike, rate, reshare and select or send one or more types of emoticons and stickers.
Dahan discloses provide one or more types of reactions including like, dislike, rate, reshare and select or send one or more types of emoticons and stickers (Dahan: para.0151 “In one implementation, the user can engage in multiparty chat. The user can send community specific emoticons to buddies in chat sessions, which are accessed via an emoticon button on the keyboard. The button brings up a "palette" of community-specific emoticons each of which is assigned to a different key on the keyboard. The user presses the key associated with an emoticon and the emoticon is inserted in the open chat window. The user is notified of a new chat message from a buddy or when a buddy logs on by a banner (similar to the SMS banner) that drops for a predetermined time duration (e.g., 5-7 seconds) and displays the buddy name, action, and runs the Alerticon. The user can also choose to insert pre-defined template messages into the text body of a chat and, edit and create new templates.” users have options to send various types of emoticons which can also be interpreted to include stickers.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shuman with Dahan in order to incorporate provide one or more types of reactions including like, dislike, rate, reshare and select or send one or more types of emoticons and stickers, to the texting environment of Shuman as described in para.0039.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience and communication that comes with the usage of emoticons (Dahan: para.0151).

Regarding Claim 4, Shuman discloses claim 1 as set forth above.
Shuman further discloses receiving by the server, a termination indication from the particular participant member of call (Shuman: para.0101 “In block 424, the processor of the server computing device may initiate and administer the call until it is ended. The initiation of the call may include the server computing device transmitting a confirmation message to the calling party computing device indicating the call will commence. The exchange of call data may continue until the calling party and/or the called party ends the call, or the connection is otherwise lost (e.g., due to bad signal strength, etc.). For example, the server computing device may establish a VOIP call between the calling party's smartphone and the selected third-party computing device until an end signal is received (e.g., when one of the parties hangs-up or presses ‘End’, etc.).” the server computing device, the server 140 of Fig. 7A-B, receives an indication from either the calling or callee party to end the call.  Upon receiving the end signal from the user computing devices, the VOIP call in this case is terminated)
However Shuman does not explicitly disclose wherein in the event of receiving by the server, a termination indication from the particular participant member of call, closing or hiding said displayed one or more types of one or more applications, user interfaces, media and any combination thereof from the device of said particular participant member of call.
Dahan discloses wherein in the event of termination of the call, closing or hiding said displayed one or more types of one or more applications, user interfaces, media and any combination thereof from the device of said particular participant member of call (Dahan: para.0176 “The chat session can be manually ended when the user selects a "Close Chat" option menu item. Sign-off occurs when the user signs-off from an IM service. When the power is turned off and turned on again (recycled), all open Chats will be closed and indications are deleted from the IM and Fetch screen lists.” the chats are closed upon sign off from the IM service, an indication of termination of the call).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shuman with Dahan in order to incorporate wherein in the event of termination of the call, closing or hiding said displayed one or more types of one or more applications, user interfaces, to the texting environment of Shuman as described in para.0039.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience and privacy (Dahan: para.0109).

Regarding Claims 12 and 14, they do not teach nor further define over the limitations of claims 2 and 4.  Therefore the supporting rationale for the rejections of claims 2 and 4 apply equally as well to that of claims 12 and 14.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (hereinafter Shuman, US 2015/0229770 A1) in view of Yan et al. (hereinafter Yan, US 2015/0334065 A1)
Regarding Claim 5, Shuman discloses claim 1 as set forth above.
Shuman further discloses presenting an incoming call interface to the callee, wherein allowing the callee to respond to the initiated communication within particular period of time or duration or as per rules, the response comprising one of: accept, reject (Shuman: Fig. 2A-2D para.0052 “Such call request notifications may include various types and amounts of data (i.e., presentation information) that may be presented to solicit a call acceptance by the called party on the third-party computing device 134 without compromising the privacy and preferences of the calling party and/or the called party.” the recipient is presented an interface to accept or reject the call), remind later, or respond with text.
However Shuman does not explicitly disclose wherein in the event of initiation of call, displaying an outgoing call interface to the caller, wherein said interface enables the caller to terminate said initiated call before acceptance of call by the callee and in the event of 5initiation of call.
Yan discloses wherein in the event of initiation of call, displaying an outgoing call interface to the caller, wherein said interface enables the caller to terminate said initiated call before acceptance of call by the callee and in the event of 5initiation of call (Yan para.0071 “FIG. 8 is a representation of a GUI 800 demonstrating a home page with a call being placed in accordance with an illustrative embodiment. In alternative embodiments, fewer, additional, and/or different components may be displayed on the GUI. The GUI 800 shows an outgoing call screen that the user might see after pressing the connect button 605 of FIG. 6. The GUI 800 includes concentric circles 805 that move out from the connect button and become increasingly larger. The GUI 800 also includes an end button 810 that may be pressed to stop the outgoing call before it is answered.” the user is provided a button in Fig. 8 to end the call before the recipient answers the call.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shuman with Yan in order to incorporate wherein in the event of initiation of call, displaying an outgoing call interface to the caller, wherein said interface enables the caller to terminate said initiated call before acceptance of call by the callee and in the event of 5initiation of call.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience when making calls, such as canceling a misdial call (Yan: para.0071).

Regarding Claim 15, it does not teach nor further define over the limitations of claim 5.  Therefore the supporting rationale for the rejection of claim 5 equally as well to that of claim 15.

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (hereinafter Shuman, US 2015/0229770 A1) in view of Amidon et al. (hereinafter Amidon, US 8,346,864 B1)
Regarding Claim 8, Shuman teaches claim 1 as set forth above.
However Shuman does not explicitly disclose wherein show indication that real-time communication session 30is active in both caller computing device and the callee computing device, wherein indication including typing status, online or offline status or icon, and timer to indicate communication session is not ended.
Amidon discloses wherein show indication that real-time communication session 30is active in both caller computing device and the callee computing device, wherein indication including typing status (Amidon: col.2 lines 15-19 “For example, the open-source messaging application Gaim (Sourceforge) provides an indicator in a user's instant message window when the other party to the messaging session is typing a message.”), 
online or offline status or icon (Amidon: col.2 lines 9-13 “Many Social networking sites and other tools may provide an indicator as to whether a user is online or otherwise available. For example, instant messaging applications frequently provide “buddy lists’ that indicate whether a contact is online, online-but-idle, or offline. ”), 
and timer to indicate communication session is not ended (Amidon: Fig. 4 204 col.17 lines 2-7 “Window 200 includes several different areas and data indicators. Title bar 202 provides a description of the presently-selected conference (“Game Conversation'), while area 204 includes conference metadata (in this example, the number of participants and duration of the conference).” the window can show typing status, timer duration, and online and offline status of members.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shuman with Amidon in order to incorporate wherein show indication that real-time communication session 30is active in both caller computing device and the callee computing device, wherein indication including typing status, online or offline status or icon, and timer to indicate communication session is not ended.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience while chatting by providing more information about other participants (Amidon: col.1 lines 1-20).

Regarding Claim 18, it does not teach nor further define over the limitations of claim 8.  Therefore the supporting rationale for the rejection of claim 8 equally as well to that of claim 18.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (hereinafter Shuman, US 2015/00229770 A1) in view of Jawaharlal et al. (hereinafter Jawahawlal, US 2016/0330596 A1)
Regarding Claim 9, Shuman discloses claim 1 as set forth above.
Shuman further discloses wherein before sending request to accept initiated call to the callee, check is made whether scheduled (Shuman: para.0028 “As another example, the server computing device may evaluate the current scheduled meeting times for a first user to determine whether the first user's device may be free to be used to accept an incoming call for a second user. ” prior to sending the request to the user, schedule is first checked to see if he/she is available.) 
However Shuman does not explicitly disclose wherein before sending request to accept initiated call to the callee, check is made whether do not disturb, block, and mute applied and in the event of do not disturb, block, scheduled and mute applied, rejecting request.
Jawaharlal discloses wherein before sending request to accept initiated call to the callee, check is made whether do not disturb, block, and mute applied (Jawaharlal: para.0049 “In some embodiments of the present invention, mobile users can set rules based on the identifier. The rules can either be stored in the control plane or in the mobile device. Example rules include “block all the calls from credit card marketers”. Such a rule acts similarly to setting “do not disturb” or in silent mode accept only government calls.” checks can be made to see if rules are set for silent mode, mute, blocked calls, block, or do not disturb.) and 
in the event of do not disturb, block, scheduled and mute applied, rejecting request (Jawaharlal: para.0049 “In some embodiments of the present invention, mobile users can set rules based on the identifier. The rules can either be stored in the control plane or in the mobile device. Example rules include “block all the calls from credit card marketers”. Such a rule acts similarly to setting “do not disturb” or in silent mode accept only government calls.” checks can be made to see if rules are set for silent mode, mute, blocked calls, block, or do not disturb.  In the event that these rules are set, than the calls are rejected. Further para.0064 “(iv) a user can set “preferred” or “do not disturb me” times” shows that rejecting calls can be scheduled using a scheduled Do not disturb, showing a scheduled status.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shuman with Amidon in order to incorporate wherein before sending request to accept initiated call to the callee, check is made whether do not disturb, block, and mute applied and in the event of do not disturb, block, scheduled and mute applied, rejecting request.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience by automatically declining calls based on rules set by the user (Jawaharlal: para.0049, para.0064).

Regarding Claim 19, it does not teach nor further define over the limitations of claim 9.  Therefore the supporting rationale for the rejection of claim 9 equally as well to that of claim 19.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (hereinafter Shuman, US 2015/0229770 A1)  in view of Yamahara (US 2016/0105637 A1)
Regarding Claim 10, Shuman discloses claim 1 as set forth above.
However Shuman does not explicitly disclose wherein enable to and inform about pause or restart of said established call to the caller and the callee, wherein in the event of pause preventing the caller and the callee to communicate with each other and in the event of restart enabling the caller and the callee to communicate with each other.
Yamahara discloses wherein enable to and inform about pause or restart of said established call to the caller and the callee (Yamahara: para.0072 “Further, in the case of retransmitting the lost signal, a message notifying pause of a voice or video call may be displayed on the display unit,… the present invention is applicable also to two-way communication where a voice signal or a video signal is transmitted and received between the terminal 10a and the terminal 10b” a pause of communications can be notified to users. ), 
wherein in the event of pause preventing the caller and the callee to communicate with each other (Yamahara: para.0072 “Further, in the case of retransmitting the lost signal, a message notifying pause of a voice or video call may be displayed on the display unit, and the voice or video call may be resumed after the retransmission of the lost signal is completed. Note that, although one-way communication where a voice signal or a video signal is transmitted from the terminal 10a as the transmitting terminal to the terminal 10b as the receiving terminal is described mainly in the above embodiment, the present invention is applicable also to two-way communication where a voice signal or a video signal is transmitted and received between the terminal 10a and the terminal 10b.” signal is lost in this case, and users cannot communicate) and
in the event of restart enabling the caller and the callee to communicate with each other (Yamahara: para.0072 “Further, in the case of retransmitting the lost signal, a message notifying pause of a voice or video call may be displayed on the display unit, and the voice or video call may be resumed after the retransmission of the lost signal is completed. Note that, although one-way communication where a voice signal or a video signal is transmitted from the terminal 10a as the transmitting terminal to the terminal 10b as the receiving terminal is described mainly in the above embodiment, the present invention is applicable also to two-way communication where a voice signal or a video signal is transmitted and received between the terminal 10a and the terminal 10b.” Once the lost signal is obtained, the communication is resumed and the users are able to communicate again.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shuman with Yamahara in order to incorporate wherein enable to and inform about pause or restart of said established call to the caller and the callee, wherein in the event of pause preventing the caller and the callee to communicate with each other and in the event of restart enabling the caller and the callee to communicate with each other.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience by informing users when connection has been lost (Yamahara: para.0072)

Regarding Claim 20, it does not teach nor further define over the limitations of claim 10.  Therefore the supporting rationale for the rejection of claim 10 equally as well to that of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. US 2014/0240446 please see para.0024 that shows a similar system to claim 1 of the current application, as well as para 0041 that shows answering a call within a time threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453